The opinion of the Court was delivered by
Manning, J.
Susan B. Thomas died at Biloxi, Mississippi, in July, 1876. On Aug. 4, 1881, Louis J. Bright of this City applied to the Civil District Court for letters of administration upon her estate, alleging that the deceased was a resident of New Orleans, and had left some property and effects within the jurisdiction of the court, and that her succession had never been opened and administered by her heirs, if any ■she have—that the deceased was indebted to him at the time of her death in the snm of thirty-two hundred dollars (amended afterwards and increased to $3,800,) and that an administration was necessary, and praying to be appointed administrator.
Edwin T. Merrick opposed the application, alleging that he was the nephew of the deceased and her only heir resident in Louisiana, and lias in that capacity the best right to the administration of the dece*20dent’s estate if any were needed, which lie denies. He also denies that the deceased is or was indebted in any manner to the petitioner, and avers that neither during her life, nor since her death until the filing of this petition, did the petitioner ever protend to be her creditor—that the petitioner never had any dealings with her, but prior’ to 1874 had often invited her to visit his house and accopt his hospitality as his guest and relation of his wife, and did not incur any indebtedness thereby. (The alleged indebtedness of the deceased is for 76 months’ board—from March 1, 1870, to July 1, 1876—at fifty dollars a month.) The opponent further avers that if there was any indebtedness as charged, it belonged to the community betweon L. J. Bright and his wife, now deceased, and that no mention thereof nor claim thereto is made on the inventory lately taken by him of the community property. Finally the opponent alleges that the estate of the deceased is under administration in Harrison County, Mississippi, where she had her domicile at the time of death, that an administration here is wholly unnecessary, but if it be necessary that opponent prays to be entrusted with it.
Upon this issue the parties went to trial, the extent and range of inquiry filling a transcript of near seven hundred pages, which resulted in a refusal of the administration. The applicant appealed, and the opponent now moves to dismiss the appeal on the ground that there is no evidence of property in this State belonging to the succession of sufficient value to give this Court jurisdiction.
The applicant contends that our jurisdiction is to be tested by, the sum he claims, but that is a mistake. The value of the succession—■ the property to be administered—determines the jurisdiction in this case.
Mrs. Thomas was a resident of Mississippi at the time of her death. She died at Biloxi in that State, and her succession was opened there, and is now under administration of an officer called the county administrator. The inventory taken there, which is so minute as to embrace several articles of one cent in value, shews her trunk and wearing apparel to have been appraised at $34.41, and the only other property to be nine notes of $1,000 each executed by D. T. Merrick, which were secured by mortgage on a plantation in this State. The mortuary proceedings in Mississippi also shew the will of the deceased constituting this debtor her universal heir, after directing the payment of $100 to a niece and $1,000 to a Chinese girl named for her and under care of some mission school, and appointing her nephew E. T. Merrick, executor. The executor declined to qualify and thus the Mississippi official administers with the will annexed. The funeral expenses and the legacies were paid by E. T. Merrick to prevent the sale of the *21notes, which were the ouly asset that -would realize anything at a sale. There is also a statement made by him that there is a balance of about $400 of a loan of money to him which is prescribed, and it may here be noted that the opponent pleaded prescription (three years) to the petitioner’s claim. The notes and other inventoried property are in possession of the Mississippi administrator.
From all which it appears that there is nothing in Louisiana that can give jurisdiction to this Court. The only property the decedent died possessed of is personal or movable, and this species of property follows the domicile, and is administered by its laws. Its disposition or transmission by inheritance depends on the law of that domicile, and this is especially true of debts which follow the creditor’s person. Sue. Packwdod, 9 Rob. 438. The applicant filed his affidavit at the last moment alleging his interest in the succession to be more than the appealable sum. That will not suffice to give us jurisdiction. Sentill vs. Demás, decided this morning.
The lower court rejected the application. We pass on nothing but the motion to dismiss, which we sustain for want of jurisdiction because of insufficiency in amount of value of succession in this State, and it is accordingly ordered that
The appeal is dismissed.